            Case 1:18-cv-09028-JGK Document 31 Filed 03/19/19 Page 1 of 1

                                                                  DLA Piper LLP (US)
                                                                  1251 Avenue of the Americas, 27th Floor
                                                                  New York, New York 10020-1104
                                                                  www.dlapiper.com

                                                                  Garrett D. Kennedy
                                                                  garrett.kennedy@dlapiper.com
                                                                  T 212.335.4708
                                                                  F 212.335.4501



                                               March 19, 2019

Via ECF

Honorable John G. Koeltl, U.S.D.J.
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312

      RE:       Tonra v. Kadmon Holdings, Inc., et al., Case No. 1:18-cv-09028 (JGK)

Dear Judge Koeltl:

       This firm represents Defendants Kadmon Holdings, Inc., Harlan Waksal, M.D., and John
Ryan, M.D., Ph.D. (together, “Defendants”) in the above-referenced matter. We write pursuant
to Your Honor’s Individual Rules of Practice, Rule No. 2.G, to respectfully request oral
argument on Defendants’ Motion to Dismiss Plaintiff’s Complaint Pursuant to Fed. R. Civ. P.
12(b)(6), dated January 29, 2019, which seeks dismissal of Plaintiff’s claims in their entirety.
We are available at the Court’s convenience for the requested oral argument.

        We thank the Court for its attention to this matter.

                                              Respectfully submitted,

                                              DLA Piper LLP (US)

                                              /s/ Garrett D. Kennedy


                                              Garrett D. Kennedy


cc:     Lawrence Pearson, Esq. (counsel for Plaintiff, via ECF)
